DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim(s) 16 and 18-25 would be allowable if rewritten to overcome the claim objection(s) and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
In claim 1, lines 12-13, the recitation “a mechanical stop selectively blocking or unblocking the first valve body upon actuation; a selector mechanism comprising a control cam serving as the mechanical stop;” should read --a selector mechanism comprising a control cam serving as a mechanical stop; the mechanical stop selectively blocking or unblocking the first valve body upon actuation;--
In claim 1, line 18, the recitation “the diaphragm” should read –the resilient diaphragm--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a valve chamber enclosed by the valve housing” in line 4; however, the claim is unclear as to if the claimed invention includes a single valve chamber, or if each of the “at least one valve housing”, recited in claim 15 line 3, have a respective valve chamber.  Similarly, all recitations of “the valve chamber” are unclear as to if they are referencing a single valve chamber or respective valve chamber(s) of the at least one valve housing.
Claim 15 recites the limitation “at least a first fluid entry port” in line 5; however, the claim is unclear as to if this recitation insinuates that there are other elements, in addition to a first fluid entry port, in the claimed invention, or if this recitation is intended to mean that there is at least one fluid entry port, leaving the possibility of more than one fluid entry port.  For the purpose of examination, it is assumed that the recitation “at least a first fluid entry port” in claim 15, line 5, should read –a first fluid entry port--.  Similarly, claim 15 recites the limitations “at least a first fluid exit port” in line 6, “at least a first fluid inlet duct” in line 7, “at least a first fluid outlet duct” in line 8 and “at least a 
Claim 25 recites the limitation “a group of consumers comprising,” in line 3, followed by a list of devices; however, the term comprising is an open-ended term, and therefore, the claim is unclear as to if there are other devices, which can be included in the claimed “group”.  For the purpose of examination, it is assumed that the recitation “a group of consumers comprising” in claim 25, line 3, should read --a group of consumers consisting of--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US4006753 (“Ingram”).
Regarding claim 15, Ingram discloses (see figs. 1-3) a pressure operated shut off valve comprising:

a valve chamber (chamber defined between members 19 and 20, at least partially defined by 16) enclosed by the valve housing; 
at least a first fluid entry port (18); 
at least a first fluid exit port (11a-c);
at least a first fluid inlet duct (17) opening into the valve chamber; 
at least a first fluid outlet duct (13-15) opening into the valve chamber;
at least a first valve body (at least partially defined by diaphragm 30a and cam follower(s) 21-23) slidably arranged (in sliding arrangement with cam 27 and through bore(s) 21a, 22a and/or 23a) in the valve chamber, the first valve body being held closed (see by example open configuration of pistons 22 and 23, seated, respectively, against valve seats of ducts 14 and 15) against a valve seat (respective valve seat(s) of fluid ducts 13-15) and being operable by fluid pressure provided in the inlet duct and acting on the first valve body to lift the first valve body from the valve seat (fluid pressure under, relative to the orientation of fig. 1, the diaphragm 30a causes opening of ducts 13-15, when the respective cam followers 21-23 are not pressed by respective cam surfaces 28a-28c; see by example open configuration of piston 21 and duct 13);
a mechanical stop (28a-28c) selectively blocking or unblocking the first valve body upon actuation; 
a selector mechanism (27) comprising a control cam (28a-28c) serving as the mechanical stop; 
wherein the selector mechanism is rotably (via handle 29) arranged in the valve housing or at the valve housing and thereby selectively blocking and unblocking the first 
wherein the first valve body is a resilient diaphragm (“Diaphragm 30a is continuous and is made of a resilient material”); and
wherein the diaphragm has a cam follower (21-23) on a side facing towards an inside (underside of plate 20, relative to the orientation of fig. 1) of the valve chamber.
With regards to the recitation “for a vehicle fluid distribution system”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure comprises all the claimed structure and is capable of performing the intended use, it meets the claim.
Additionally, with respect to the direction of fluid flow through the pressure shut off valve, entry, exit, inlet(s), and outlet(s) are terminology describing ports resultant of the method of employment of the claimed invention.  Since fluid flows in a direction of higher pressure towards a lower pressure, the terms entry, exit, inlet(s), and outlet(s) are merely dependent on the pressure of fluid applied at various ports.
Regarding claim 17, Ingram discloses the selector mechanism (27) comprises a selector slide or a selector shaft (cam surfaces 28a-28c of disc 27 is/are in rotational sliding arrangement with cam followers 21-23 and are actuated by selector shaft 27a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2006/0220598 discloses a spool valve, which controls washing fluid supply to respective outlet nozzles.  US2476320 discloses a selector . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/HAILEY K. DO/Primary Examiner, Art Unit 3753